Citation Nr: 9908415	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied 
entitlement to service connection for bilateral pes planus, a 
skin rash, and tinnitus. 

In April 1997, the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions, and this case is ready for appellate 
review.


FINDINGS OF FACT

1.  The medical evidence shows current diagnoses of forehead 
rash of unknown etiology, pes planus, and tinnitus.

2.  The veteran's bilateral pes planus existed prior to entry 
into service and is not the result of disease or injury 
during service.

3.  The veteran's service medical records showed no 
complaints regarding his feet. 

4.  The veteran's pes planus disorder did not increase in 
severity during service.

5.  While the veteran was in service, a civilian physician 
treated him for seborrhea.

6.  The veteran has submitted competent lay evidence of 
exposure to hydraulic fluid during service and of 
experiencing a skin rash on the face thereafter.

7.  There is no medical evidence of a link between the 
veteran's current skin rash/discoloration of the face and any 
disease or injury in service, including the alleged exposure 
to hydraulic fluid, and his claim for service connection for 
a skin condition is not plausible.

8.  The veteran's claim for service connection for tinnitus 
is plausible, and the RO has obtained sufficient evidence for 
an equitable disposition of this claim.

9.  The veteran was exposed to noise during service.

10.  The veteran currently has tinnitus as a result of noise 
exposure, and the balance of the medical evidence establishes 
that this condition was incurred during service. 


CONCLUSIONS OF LAW

1.  The veteran's bilateral pes planus was not aggravated by 
active military service, and service connection is therefore 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 
1153 (West 1991); 38 C.F.R. §§ 3.304 and 3.306 (1998).

2.  The veteran has not presented a well-grounded claim for 
service connection for a skin condition, and VA has no duty 
to assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has presented a well-grounded claim for 
service connection for tinnitus, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

4.  The veteran incurred tinnitus during service.  
38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In July 1994, the veteran filed claims for service connection 
for a bilateral foot condition and a skin condition on the 
face.  He stated that someone at England Air Force Base had 
refused to treat him for a skin condition that he believed 
was due to exposure to hydraulic fluids, jet fuels, etc.  He 
indicated that he had been treated for his foot disorder in 
1988 and 1989 at Suwon Air Force Base and England Air Force 
Base.  He also indicated that Dr. Frank Ingrish treated him 
in 1987 or 1988 for dermatitis.  In October 1994, he filed a 
claim for service connection for tinnitus.

The RO obtained the veteran's service medical records from 
VA's Service Medical Records Center (SMRC).  The report of 
his enlistment examination dated in July 1986 showed that he 
had mild bilateral pes planus that was asymptomatic and not 
considered disabling.  His service medical records showed 
that he was routinely exposed to noise, and he was issued ear 
protection.  A report of medical examination conducted in 
November 1988 showed no abnormalities of the feet or skin.  
The veteran denied any significant medical history since his 
examination of July 1986.  A report of medical examination 
conducted in August 1989 showed that the veteran had mild pes 
planus that was asymptomatic.  On the report of medical 
history completed by the veteran, he denied having or ever 
having skin diseases or foot trouble.  On a dental 
questionnaire completed by the veteran in August 1989, he 
denied having any diseases or conditions.  

A workplace exposure summary dated in December 1989 indicated 
that the veteran's duties included aircraft maintenance, and 
noise dosimetry had shown that personnel were routinely 
exposed to hazardous noise.  On a physical examinations and 
standards section dated in May 1990, it was noted that the 
veteran had no medical problems.  On a dental questionnaire 
completed by the veteran in August 1990, he denied having any 
diseases or conditions.  On an audio health history 
questionnaire completed by the veteran in November 1990, he 
denied experiencing during the prior year any significant 
decrease in hearing acuity, constant ringing or unusual 
sounds in the ears, significant or recurrent pain in the 
ears, or any other problems with his ears for which he had 
sought medical advice.  On a memorandum dated in November 
1990, the veteran requested that a medical examination be 
conducted prior to his separation from service.  A medical 
representative indicated that the veteran's medical records 
had been reviewed, and a separation examination was not 
required.  

The RO requested the veteran's treatment records from Dr. 
Ingrish, and records received were for treatment in March 
1989.  The veteran complained of acne on the face of one 
year's duration.  The diagnosis was seborrhea.  Examination 
showed erythema and desquamation in the T-zone.  He was 
prescribed Prednisone and given a cream to apply to the face.  
The veteran failed to report for a follow-up appointment in 
April 1989.

In a December 1994 statement, the veteran indicated that he 
had sought medical treatment for the skin condition on his 
face at England Air Force Base, but he was refused treatment 
and told that he had a complexion problem.  He stated that he 
told the medical personnel that he had "taken a bath" in 
hydraulic fluid during a maintenance operation, but this 
person refused to believe that this had affected his skin.  
He stated that he had also sought treatment at England Air 
Force Base for his feet because he had a lot of pain, but he 
was only told to get better shoes and was not examined.

In February 1995, the veteran underwent VA examinations.  He 
stated that he worked as a crew chief in an aircraft unit 
during service and was exposed to noise.  On one examination, 
he reported having frequent tinnitus that occasionally 
interfered with his ability to sleep.  On another 
examination, he stated that the tinnitus was continuous but 
fluctuated in intensity.  It was mostly mild but occasionally 
got loud.  There was no evidence of hearing loss, and 
examination of his ears showed no abnormalities.  The 
diagnosis was mild to moderate continuous tinnitus without 
any associated hearing loss, which was probably the result of 
noise exposure.

On the general medical examination, the veteran reported a 
history of a rash on his forehead.  It was noted that the 
rash was pruritic, slightly hyperpigmented, and scaly.  He 
was not using any medication on it.  Diagnoses included rash 
on forehead, etiology unknown.  On the orthopedic 
examination, the veteran stated that he spent a lot of time 
on his feet during service, and he began to have pain.  He 
stated that he had sought medical attention and was told to 
get comfortable shoes.  The pain was associated with 
weightbearing, and both feet were equally symptomatic.  He 
reported increased pain with standing for more than one hour.  
He pointed to the arch region of the foot as the location of 
the pain.  He was asymptomatic at the time of the examination 
since he had not been on his feet much that day.  He walked 
with an unremarkable gait pattern.  The examination showed 
Grade I pes planus.  There was no evidence of Achilles tendon 
spasm or displacement.  There was no tenderness to palpation.  
There was no plantar callosity.  There was no swelling or 
tenderness of either ankle.  He was able to heel and toe walk 
and squat and arise again.  X-rays of the feet were normal.  
The examiner's impression was recurrent bilateral foot pain 
related to weightbearing; examination unremarkable other than 
Grade I pes planus that was asymptomatic at time of 
examination.

A May 1995 rating decision, inter alia, denied service 
connection for bilateral pes planus, a skin rash, and 
tinnitus.  In his substantive appeal, the veteran stated that 
he had sought treatment for his feet on three occasions 
during service, but he was not taken seriously.  He 
maintained that he was subjected to aircraft noise while 
working on the flightline.  He stated that he had also sought 
medical treatment during service for the skin condition and 
was told by the staff that they did not treat cosmetic 
problems.  He stated that Dr. Ingrish had diagnosed 
psoriasis. 

In a March 1997 statement to the Board, the veteran 
maintained that several of his service medical records had 
been lost.  He again argued that he had sought treatment for 
his feet and skin during service.  He stated that hydraulic 
fluid caused his skin condition.  He indicated that a valve 
had broken while he was working on an airplane, and he was 
"showered" with hydraulic fluid.  He stated that it had 
been "proven" that hydraulic fluid is harmful to human 
skin.  He also maintained that the boots issued by the 
military and years of walking on the flightline had affected 
his feet.

In light of the veteran's contentions that his service 
medical records were incomplete, the Board remanded this 
case.  The RO requested his medical records from Edwards Air 
Force Base, Osan Air Force Base, and Suwon Air Force Base.  
Edwards Air Force Base responded that it had no records for 
the veteran.  The letters to Osan Air Force Base and Suwon 
Air Force Base were returned by the United States Postal 
Service as these bases had closed.  It is also noted in the 
claims file by the RO that England Air Force Base in 
Louisiana had closed.

The RO requested additional records for the veteran from the 
National Personnel Records Center (NPRC).  NPRC indicated 
that it appeared the veteran's medical records might have 
been sent to VA SMRC from the separating facility; NPRC had 
no additional medical records.  The RO contacted SMRC, which 
indicated that it had no additional service medical records 
for the veteran.

In November 1997, the veteran underwent an additional VA 
audio examination.  He indicated that he continued to have 
tinnitus, which frequently interrupted his ability to sleep.  
He reported an 8-9 year history of constant bilateral 
tinnitus.  The examiner reviewed the veteran's service 
medical records and noted that his hearing was within normal 
limits during service and he did not complain of tinnitus.  
It was noted that the veteran's hearing was within normal 
limits bilaterally, and the question as to the etiology of 
his tinnitus remained.

The veteran also underwent an additional VA ears examination 
in November 1997.  He stated that the ringing in his ears 
began during service while working on the flightline.  He 
described the ringing as intermittent, and it usually 
occurred at night when he was in a quiet atmosphere.  It 
seemed to be bilateral.  He denied any history of trauma 
directly to the ear.  Examination of his ears showed no 
abnormalities.  The examiner concluded that the veteran 
experienced true tinnitus on an intermittent basis, which was 
very mild in nature and the result of previous high frequency 
noise exposure.

The veteran also underwent a VA skin examination in November 
1997.  He reported having problems with his face that began 
in 1989 after getting hydraulic fluid and diesel materials on 
his face.  He stated that it had discolored his skin, and he 
had itching.  Photographs were taken, which showed 
discoloration of the veteran's forehead, temples, and cheeks.  
The examiner reviewed the veteran's service medical records 
and indicated that there was no documentation of hydraulic 
and diesel fluid exposure to the face.  

The veteran was also scheduled for a VA orthopedic 
examination in November 1997, but he failed to report.  The 
veteran requested that the examination be rescheduled.  He 
was scheduled for another VA orthopedic examination in April 
1998, but he again failed to report.  


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Bilateral pes planus

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  As indicated above, the veteran's 
enlistment examination showed that he had had mild bilateral 
pes planus.  Therefore, the evidence clearly shows that this 
condition existed prior to his entry into service, and he is 
not entitled to the presumption of soundness.  The veteran 
does not deny that this condition existed prior to service; 
rather, he maintains that this condition was aggravated by 
service.  Therefore, the issue is whether his preexisting pes 
planus was aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1998).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The medical evidence shows that the veteran's pes planus 
disorder did not increase in severity during service.  The 
veteran's service medical records showed no complaints of or 
treatment for his feet.  The veteran maintains that he did 
seek medical treatment for his feet during service and that 
these records have been lost.  However, at all times during 
service, the veteran denied having any medical conditions 
when he completed medical history questionnaires, and he 
expressly denied having foot trouble on a report of medical 
history completed in August 1989.  His pes planus was 
asymptomatic upon entry into service, and it was noted in 
August 1989 that his pes planus remained asymptomatic.  At 
that point, the veteran had been in service for approximately 
21/2 years.  The physical examination in 1989 was the last one 
conducted during the veteran's period of active service.  
However, it was noted in May 1990 that he had no medical 
problems.  Therefore, there is no competent evidence of 
increased severity of the veteran's pes planus disorder 
during service.

Review of the post-service evidence also does not disclose 
any competent medical evidence of aggravation of the 
veteran's pes planus disorder during service.  Rather, the 
post-service findings support the conclusion that there was 
no increase in severity during service.  The veteran 
underwent a VA examination in 1995 during which his pes 
planus was asymptomatic.  There is no evidence showing that 
the veteran has sought medical treatment for pes planus 
symptomatology since his separation from service 
approximately eight years ago.  Therefore, any post-service 
symptoms have not been so severe that he has found it 
necessary to seek medical treatment.  The fact that he has 
not sought medical treatment supports the conclusion that his 
pre-existing pes planus was not aggravated by his service.  
Furthermore, no medical professional has indicated that the 
veteran's pes planus and associated symptomatology are worse 
as a result of his military service.  

The Board is cognizant of the fact that the veteran contends 
that his pes planus disorder was aggravated by service.  
However, his lay statements are not competent evidence of 
increased disability.  The veteran is competent to report 
that he experienced foot pain during service.  See Gregory v. 
Brown, 8 Vet. App. 563, 569 (1996).  However, he does not 
have the medical expertise to diagnose those symptoms to be 
manifestations of increased disability.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

All of the evidence of record in this case pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service shows that the veteran's preexisting 
bilateral pes planus underwent no increase in severity during 
service and was not aggravated by service.  Therefore, the 
Board finds that the preponderance of the evidence 
demonstrates that the veteran's pes planus existed prior to 
service and was not aggravated during service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, and 1153 (West 1991); 38 C.F.R. 
§§ 3.304 and 3.306 (1998).  There is no competent evidence of 
an increase in the basic level of the preexisting disorder 
during service.  

Skin condition

The VA examination in 1995 showed that the veteran had a rash 
on his forehead of unknown etiology, and the VA examination 
in 1997 showed discoloration of the skin of his forehead, 
temples, and cheeks.  The veteran's service medical records 
showed no complaints of or treatment for a skin condition.  
However, the records from Dr. Ingrish showed treatment for 
seborrhea while the veteran was in service.  He has also 
submitted competent evidence of exposure to hydraulic fluid 
during service and experiencing a rash on his face 
thereafter.  His statements regarding exposure to hydraulic 
fluid during service are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, there 
is sufficient evidence of a current disability and of a 
disease or injury during service, and the first two elements 
of a well-grounded claim for service connection have been 
satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
any current skin condition.  He was treated for seborrhea 
(acne) during service in 1989.  He then had a rash on his 
forehead four years after his separation from service, and he 
now has discoloration of the skin on his forehead, temples, 
and cheeks approximately eight years after his separation 
from service.  There is no medical evidence showing symptoms 
of or treatment for a skin condition between the veteran's 
separation from service in 1991 and the VA examination in 
1995.  Moreover, at no time has a medical professional 
rendered an opinion that any current skin condition is 
related to the veteran's active service in any manner, 
including the alleged exposure to hydraulic fluid.  Although 
the veteran argued in a March 1997 statement that it had been 
"proven" that hydraulic fluid is harmful to human skin, he 
has submitted no such evidence.

The only evidence linking the veteran's skin condition to his 
period of service consists of his current statements.  Even 
accepting his statements as true, he cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting his 
own opinion as to medical causation.  As discussed above, lay 
persons are not competent to render an opinion as to medical 
diagnosis or causation.  Therefore, his opinion is not 
sufficient to well ground his claim.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of any medical records that might well ground this 
claim.  The veteran has at no time indicated that a medical 
professional has rendered an opinion that he has a skin 
disorder as a result of his military service. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

Tinnitus

A. Well-grounded claim

The veteran has submitted a well-grounded claim for service 
connection for this condition.  Since service, he has been 
diagnosed with tinnitus due to noise exposure.  His service 
medical records clearly showed that he was exposed to noise 
during service in his work on the flightline.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran has been provided appropriate VA 
examinations.  There is no indication of any medical records 
that the RO failed to obtain.  Therefore, VA has satisfied 
its duty to assist the veteran in the development of this 
claim. 

B.  Application of the law to the facts

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
As noted above, the veteran had extensive noise exposure 
during service, which is well documented in his service 
medical records.  A VA examiner rendered opinions in 1995 and 
1997 that the veteran has tinnitus due to noise exposure.  
The only medical opinion of record that could be said to 
counter this opinion is the VA examiner in 1997 who indicated 
that the etiology of the veteran's tinnitus had not been 
determined.  There are no medical opinions of record that 
indicate that the veteran's tinnitus is not related to his 
military service.

The veteran's statements made in connection with his claim 
that he experienced ringing in his ears during service are 
not credible in light of his service medical records.  He 
completed an audio health questionnaire six months prior to 
his separation from service wherein he specifically denied 
experiencing ringing or any other sounds in the ears.  
Despite this fact, he was exposed to noise during service, 
and medical professionals have rendered a diagnosis of 
tinnitus due to noise exposure based on the veteran's history 
of inservice noise exposure.  There is no indication in the 
record that the veteran has had any noise exposure since 
service. 

The evidence is, at the very least, in equipoise regarding 
the veteran's claim.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred tinnitus 
during his military service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 and 3.304 (1998).



ORDER

1.  Entitlement to service connection for bilateral pes 
planus and a skin condition is denied.

2.  Entitlement to service connection for tinnitus is 
granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 15 -


- 14 -


